Citation Nr: 1219545	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to April 1960.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran filed his current claim for service connection in May 2007.  In an October 2007 statement, the Veteran indicated that he was afforded a medical examination upon his entry into the Air Force in 1960, and that his auditory acuity was within normal limits at that time.  He indicated that his left ear started bleeding while on a plane in March 1960.  He was admitted to Lackland Air Force Base Hospital but could no longer hear in his left ear.  The Veteran indicated that he was then discharged under honorable conditions on account of his left ear in April 1960.  He further contends that within three years of his discharge from service, his left ear abscessed, which caused a tumor to develop on his brain.  The Veteran alleges that a private physician performed surgery on his left ear.  He contends that he subsequently lost approximately 55 percent of his auditory acuity in his right ear due to not being able to hear with his left ear.  The Veteran reported frequent ear infections and pain.

In correspondence dated in October 2007, the Veteran's brother indicated that he was also in the Air Force and stationed at Malmstrom Air Force Base in Montana when the Veteran called to inform him that he was being medically discharged from the military due to an ear injury.  The Veteran's brother further indicated that following his own military discharge in 1962 he lived with the Veteran in Lansing, Michigan, at the time the Veteran underwent ear surgery. 

In correspondence also dated in October 2007, the Veteran's ex-spouse indicated that she married the Veteran in February 1962 following his discharge from service and that he had hearing difficulty throughout their sixteen-year marriage.  She further indicated that he was unable to hear out of his left ear and underwent a mastoid operation in the early 1960s. 

In October 2007, the Veteran authorized VA to obtain treatment records from Sparrow Hospital in Lansing, Michigan, alleging that he received treatment for his ear in 1963.  However, correspondence received from Sparrow Hospital in March 2008 indicated that there were no records for the Veteran within the requested date range.  Rather, the only information relevant to the Veteran on file was a May 1972 treatment note for multiple abrasions and a fracture of the left scapula after the Veteran was involved in a motorcycle accident. 

In September 2008, the RO issued a Formal Finding on the Unavailability of Service Records, determining that the Veteran's service treatment records were unavailable and presumed destroyed in a fire at the National Personnel Records Center (NPRC). 

Although the Veteran's service treatment records are shown to be fire-related, the Veteran contends that he was admitted to Lackland Air Force Base Hospital in March 1960.  However, it does not appear that these hospital records have been specifically requested.

In its January 2012 remand, the Veteran was to be afforded a VA otolaryngologic examination to ascertain the etiology of any hearing loss found.  In compliance with the Board's remand instructions, a compensation and pension examination inquiry specifically requested that the Veteran be scheduled for a VA otolaryngologic examination to ascertain the etiology of any hearing loss found.  However, when finally afforded a VA examination later in January 2012, the Veteran was examined by an audiologist.  Significantly, even the examining audiologist conceded that, "[S]ome very important facts need to be stated up front.  First of all, the Claims request and the Appeals paperwork in the [claims] file state that an otolaryngology visit is to be completed.  This is an audiology visit and opinion only.  This examiner is a Doctor of Audiology or doctor of hearing, not an ear physician or surgeon."  The examining VA audiologist proceeded to opine that it was "as likely as not" that the Veteran's left ear hearing loss was a result of the incident on the plane during military service, but concluded that it was likely that the Veteran's right ear hearing loss resulted from a combination of both subsequent civilian noise exposure and aging.  Furthermore, the examining audiologist again emphasized that, "If the Appeals Management Center wants to follow the details of the appeals case as read in the [claims] File, they should proceed with an Otology or Otolaryngology consultation, as this is an Audiology report."

However, the Veteran was not afforded a VA otolaryngologic examination to ascertain the etiology of any hearing loss found, as explicitly requested by the Board in its January 2012 remand instructions.  Compliance with a remand is not discretionary, and if VA fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must make a specific request for the Veteran's hospital clinical records from Lackland Air Force Base Hospital in March 1960.  The NPRC must also be requested to search for any separately stored service hospital records pertaining to the Veteran.  If no hospital clinical records are available from the NPRC, the RO must attempt to obtain the records from Lackland Air Force Base Hospital.  All attempts to secure this evidence must be documented in the claims file by the RO.  A formal determination must be entered if it is determined that the above hospital clinical records do not exist or that efforts to obtain them would be futile.  Thereafter, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA otolaryngologic examination to ascertain the etiology of any hearing loss found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All testing, to include an audiogram, must be performed.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the otolaryngology examination findings, the audiogram, the statements of the Veteran as to the incidents in service and post service, and the entire evidence of record, the examiner must render an opinion as to whether any degree of any left ear hearing loss is due to his military service, to include as being consistent with an incident of his left ear bleeding while on a plane being transported to Lackland Air Force Base, and thereafter not being able to hear out of his left ear.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must then readjudicate the claim and, thereafter, if any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


